 



EXHIBIT 10.1

This Agreement made effective the 1st day of January, 2005.

Among:

Greyhound Lines, Inc., a Delaware corporation (“Greyhound”),
Laidlaw International, Inc., a Delaware corporation (“Laidlaw”)

and

John Werner Haugsland (the “Executive”)

WHEREAS, Executive is currently employed by Greyhound pursuant to the terms of
the Second Amended Executive Employment Agreement dated as of March 16, 1999, as
amended (the “Prior Agreement”); and

WHEREAS, Greyhound desires to continue the employment of Executive and the
Executive desires to continue to be employed by Greyhound pursuant to the terms
of this Agreement;

WHEREAS, Greyhound is a wholly owned subsidiary of Laidlaw;

WHEREAS, Greyhound, Laidlaw and Executive desire to terminate the Prior
Agreement;

NOW THEREFORE, the parties have agreed that the terms and conditions of the
relationship shall be as follows:

Article 1 – Definitions

Whenever used in this Agreement, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word is
capitalized:

(a) “Agreement” means this employment agreement, as amended from time to time.



(b) “Base Salary” means the salary of record paid to the Executive as annual
salary, and as further indicated in paragraph (a) of Article 4 (Compensation).

(c) “Board” means the Board of Directors of Laidlaw.

(d) “Cause” means the Executive’s:



  (i)   Willful and continued failure to perform substantially the Executive’s
primary duties with Greyhound after Greyhound delivers to the Executive written
demand for substantial performance, specifically identifying the manner in which
the Executive has not substantially performed his duties;     (ii)   Act of
omission constituting fraud under the law of the State of Texas;     (iii)  
Conviction of, or plea of nolo contendere to a felony;

 



--------------------------------------------------------------------------------



 



  (iv)   Use of illegal drugs;     (v)   Embezzlement of Greyhound or Laidlaw
property or funds;     (vi)   Material breach of any provision of this
Agreement, including but not limited to the covenants set forth in Section 6(d),
or the unauthorized use of Greyhound’s confidential business information in a
manner which is detrimental to Greyhound and/or Laidlaw.

(e) “Committee” means the Compensation Committee of the Board.



(f) “Disability” means Executive becomes “disabled,” as that term is defined in
the Greyhound Lines, Inc. Employee Long Term Disability Plan (“the LTD Plan”),
and is unable to perform the essential functions of his position, with
reasonable accommodation, for a period of one hundred eighty (180) consecutive
days after becoming so disabled.

(g) “Effective Date” means January 1, 2005.

(h) “Executive” shall mean John Werner Haugsland.

(i) “Good Reason” shall mean, without the consent of the Executive:



  (i)   Greyhound’s failure to perform any material provision of this Agreement;
    (ii)   A material change in the Executive’s authority, duties or
responsibilities under this Agreement, other than a termination by Greyhound for
Cause;     (iii)   Any request by the Greyhound Board that the Executive
perform, assist, abet or approve any act which is illegal under any federal,
state or local law;     (iv)   Any requirement by the Greyhound Board that
Executive relocate from the Dallas, Texas metropolitan area; or     (v)  
Greyhound fails to maintain adequate liability insurance coverage or indemnify
executive in accordance with Articles 12 and 13 of this Agreement,

(j) “Greyhound” shall mean Greyhound Lines, Inc., a Delaware corporation, and
all subsidiaries or any successor thereto.

(k) “Greyhound Board” shall mean the Board of Directors of Greyhound.

(l) “Laidlaw” shall mean Laidlaw International Inc., a Delaware corporation,
including any and all subsidiaries or any successor thereto.

Article 2 — Term of the Agreement

The term of this Agreement shall commence on the Effective Date and shall
continue until January 31, 2007, unless otherwise terminated earlier in
accordance with the provisions of this Agreement.

2



--------------------------------------------------------------------------------



 



Article 3 — Title; Commencement of Employment; Reporting

The Executive shall serve as the Executive Vice President and Chief Operating
Officer of Greyhound. The Executive shall report to the President and Chief
Executive Officer of Greyhound.

Article 4 — Compensation



(a)   Unless otherwise provided, all dollar amounts set forth in this Agreement
shall be in United States Dollars. The Base Salary of the Executive for his
services is established by the Committee at the annualized rate of $378,562. The
Base Salary shall be payable twice monthly on the 15th business day and the last
business day of each month. The Base Salary shall be reviewed annually during
Greyhound’s normal review period. The review will be undertaken by assessing the
Executive’s achievement of the overall objectives established by the Committee
in consultation with the Executive and with regard to the market rates of
remuneration paid for similar duties and responsibilities.



(b)   The Executive will be eligible to participate in Greyhound’s Short Term
Incentive Plan as approved by the Committee. For fiscal years commencing
September 1, 2003 and thereafter, the Executive’s target bonus shall be 50% of
Base Salary and the maximum bonus shall be 100% of Base Salary. The Executive’s
right to receive any bonus under Greyhound’s Short Term Incentive Plan shall be
determined based only upon quantitative measurements established by the
Committee and as set forth in accordance with Greyhound’s Short Term Incentive
Plan.



(c)   The Executive shall participate in the Greyhound Supplemental Executive
Retirement Plan sponsored by Greyhound for the benefit of its employees in
accordance with its terms; provided that Executive shall be credited with all
service with Greyhound and any predecessors for purposes of the Greyhound
Supplemental Executive Retirement Plan.



(d)   Subject to approval by the Committee, the Executive will be eligible to
receive grants of stock options of Laidlaw from time to time. Such stock options
will be on terms and conditions established by the Committee.



(e)   For the fiscal year commencing September 1, 2004, Greyhound will recommend
to the Committee grants of deferred shares and value appreciation rights (VARs)
to Executive under the terms of the Laidlaw Plan in the amount double the amount
to be granted by the Committee in November, 2004. Such recommendation shall
include four year ratable vesting on the deferred shares and 3-year cliff
vesting on the VARs, with acceleration of vesting upon death or disability. The
deferred shares will vest upon retirement, as defined in the Laidlaw Plan. VARs
shall continue to vest for so long as Executive remains either employed by
Greyhound or as a member of the Greyhound Board. All grants of deferred shares
and VARs are subject to such terms and conditions as the Committee may actually
approve and the Laidlaw Plan. There will be no other grants of deferred shares
or VARs during the term of the Agreement.

3



--------------------------------------------------------------------------------



 



Article 5 — Benefits



(a)   Automobile       Greyhound will provide the Executive with a monthly
allowance of One Thousand Dollars ($1,000.00) for expenses incurred by the
Executive for an automobile.   (b)   Expenses       It is understood and agreed
that the Executive will incur expenses in connection with his duties under this
Agreement, including, but not limited to, travel expenses, home facsimile
expenses, personal computer expenses and telephone expenses. Greyhound shall
reimburse the Executive for any such expenses provided that the Executive
provides to Greyhound an itemized written account and receipts acceptable to
Greyhound.   (c)   Vacation       The Executive shall be entitled to five
(5) weeks vacation during each calendar year. The vacation shall be taken at the
discretion of the Executive with the understanding that the Executive will take
into account business needs and operations in scheduling vacation. All vacation
earned must be taken by the end of the calendar year following accrual or it is
forfeited.   (d)   Welfare Benefits       The Executive shall be entitled to
those welfare benefit coverages as are offered by Greyhound to its executive
employees generally (such as medical insurance, dental insurance, short and
long-term disability insurance and group term life insurance), all in accordance
with the employee benefit plans and policies maintained by Greyhound for the
benefit of employees of Greyhound, and as amended from time to time subject to
and supplemented by the following:



  (i)   Medical: Greyhound shall pay the full cost of health and welfare benefit
coverages for Executive. Greyhound will reimburse Executive for medical expenses
up to $5,000 per calendar year; provided, that Executive provides to Greyhound
appropriate evidence of such expenses as acceptable to Greyhound. Additionally,
Greyhound will reimburse Executive for the cost of an annual physical performed
by a mutually agreed upon physician.     (ii)   Life Insurance: At all times
during the term of this Agreement, Executive will receive life insurance
coverage as provided by Greyhound on terms not less favorable than that provided
to other executives of Greyhound. In addition to any life insurance provided
pursuant to the preceding sentence, the Executive will be provided with
company-paid life insurance which will provide death benefits in the event of
his death in an amount of at least $1,500,000.00 payable to the beneficiary or
beneficiaries named by the Executive. Greyhound shall have the right to purchase
insurance to fund its obligations to the Executive under this section; provided,

4



--------------------------------------------------------------------------------



 



      however, that any insurance company or companies selected by Greyhound to
fund its obligations under this section must be the company or companies that
underwrite life insurance benefits covering other officers of Greyhound.    
(iii)   Long Term Disability: Greyhound will provide Executive long-term
disability coverage and benefits on terms which are not less favorable than that
provided to other executives of Greyhound but which will provide an annual
disability benefit to the Executive of at least fifty percent (50%) of his
expected annual Base Salary, payable for the year during which Executive was
disabled.



(e)   Club Memberships       Greyhound will reimburse the Executive for the
initial membership fees associated with joining a mutually agreed upon club that
the Executive will use in connection with Greyhound’s business. Greyhound will
also reimburse the Executive for ongoing annual dues incurred by the Executive
in connection with the Executive’s membership in such club. Greyhound will also
reimburse the Executive for monthly dues of up to $250 per month for one health
club.   (f)   Professional Expenses       Greyhound will reimburse the Executive
for up to Fifteen Thousand Dollars ($15,000.00) annually for expenses incurred
by the Executive in connection with the Executive’s estate planning, tax and
financial preparation and planning.

Article 6 — Termination of Employment



(a)   The parties understand and agree that this Agreement and the Executive’s
employment hereunder may be terminated in the following manner in the specified
circumstances:



  (i)   By the Executive, at any time without Good Reason, on the giving of
90 days’ written notice to Greyhound. Greyhound may waive notice, in whole or in
part, upon immediate payment to the Executive of the Executive’s Base Salary for
such portion of the 90-day notice period as is waived by Greyhound.     (ii)  
By Executive for Good Reason on the giving of 30 days’ written notice to
Greyhound specifying the events which entitle termination for Good Reason and
provided Greyhound does not cure, if curable, any such event which otherwise
would entitle Executive to terminate for Good Reason.     (iii)   By Greyhound,
in its absolute discretion, without any notice or pay in lieu thereof, for
Cause.     (iv)   By Greyhound, in its absolute discretion and for any reason
other than death or disability, without Cause.     (v)   By Greyhound for
reasons of Disability.

5



--------------------------------------------------------------------------------



 



  (vi)   Upon the Executive’s death.

         
(b)
      (i) Upon termination of Executive’s employment by Greyhound without Cause
or by Executive for Good Reason, Greyhound shall (A) pay the Executive in a lump
sum an amount equal to three times the sum of his Base Salary in effect at the
time of such termination and the greater of his bonus for the year prior to such
termination or his target bonus at the time of his termination, and (B) shall
continue to provide the Executive all of the benefits set forth in
Sections 5(a), (d), (e) and (f) of this Agreement for a period of 36 months
after termination, or, if such benefits cannot be provided by Greyhound,
Greyhound shall pay to the Executive an equivalent lump sum cash amount in lieu
of such benefits.



    (ii) Upon termination of Executive’s employment by Greyhound for Disability
or by reason of death, Executive shall be entitled to his Base Salary through
the date of termination, and if and when otherwise payable, a pro rata portion
of the bonus Executive would have received if his employment were not so
terminated.       (iii) In all other cases, Executive shall be entitled only to
his Base Salary, any vacation accrued but unpaid through the date of
termination.



(c)   In order to receive the entitlement under Section 6(b)(i) or (ii), the
Executive (or his heirs or estate) must undertake to sign a release in a form
reasonably satisfactory to Greyhound, fully releasing Greyhound and Laidlaw from
further claims upon payment of the amounts stipulated herein. However, the form
of release shall not require that the Executive (or his heirs or estate) give up
any rights of indemnity which the Executive may have had as against Greyhound or
Laidlaw for acts carried out by the Executive in the ordinary course of
Greyhound’s business.



(d)   The Executive agrees that during employment pursuant to this Agreement and
for thirty-six (36) months following termination of his employment by Greyhound
for Cause, or by Executive without Good Reason, he shall not either individually
or in partnership, or jointly in conjunction with any other person, entity or
organization, as principal, agent, consultant, lender, contractor, employer,
employee, investor, shareholder, or in any other manner, directly or indirectly,
advise, manage, carry on, establish, control, engage in, invest in, offer
financial assistance or services to, or permit his name to be used by any
business that competes with the then-existing business of Greyhound and
affiliates in the markets in which Greyhound or any affiliate is then operating
its business, or has definitive plans to operate its business, provided that the
Executive shall be entitled, for investment purposes, to purchase and trade
shares of a public company which are listed and posted for trading on a
recognized stock exchange and the business of which public company may be in
competition with the business of Greyhound and affiliates, provided that the
Executive shall not directly or indirectly own more than five percent (5%) of
the issued share capital of the public company, or participate in its management
or operation, or in any advisory capacity within the time limits set out herein.
      For purposes of the obligations set out herein, the business of Greyhound
and affiliates shall mean the provision of inter-city transportation of
passengers or cargo by automobile or motorbus in the United States and Canada.

6



--------------------------------------------------------------------------------



 



(e)   The Executive further agrees that for a period of thirty-six (36) months
following termination of employment by Greyhound for Cause, or by Executive
without Good Reason, he will not solicit for hire or rehire, or take away, or
cause to be hired, or taken away, any employee of Greyhound.

Article 7 — Authority



(a)   The Executive shall support the President and Chief Executive Officer of
Greyhound in carrying out the general or specific instructions and directions of
the Greyhound Board and together with the President and Chief Executive Officer
in doing so, may enter into contracts, engagements or commitments of every
nature or kind, in the name of and on behalf of Greyhound, and may engage,
employ and dismiss all managers and other employees and agents of Greyhound,
subject to the by-laws and charter documents of Greyhound.



(b)   The Executive shall conform to all lawful instructions and directions
given to him by the President and Chief Executive Officer of Greyhound or the
Greyhound Board and obey and carry out the by-laws of Greyhound.

Article 8 — Service



(a)   The Executive, throughout the term of his employment, shall devote his
full time and attention to the business and affairs of Greyhound, and shall not
undertake any other business or occupation or, unless approved by the President
and Chief Executive Officer of Greyhound, become either (i) an officer, employee
or agent of any other company or firm which is a commercial venture or (ii) a
director of more than two companies or firms which are commercial ventures.



(b)   Executive’s responsibilities shall include the inter-city coach, coach
charter and line haul and any other related business thereto of Greyhound and
its affiliates in the United States and Canada; provided, however, upon any
realignment of Greyhound and its affiliates along distinct product or business
lines, Executive’s responsibilities may be altered to exclude responsibility for
the courier/package express and tour/charter businesses, and such change in
responsibilities shall not constitute grounds for resignation by Executive for
Good Reason.



(c)   The Executive shall well and faithfully serve Greyhound and use his best
efforts to promote the interests thereof and shall not disclose any information
he may acquire in relation to Greyhound’s business, the private affairs or trade
secrets of Greyhound, techniques and concepts, and other confidential
information concerning the business, operations or financing of Greyhound, to
any person other than (i) to an employee of Greyhound or Laidlaw or their
subsidiaries, (ii) a member of the Greyhound Board or the Board; (iii) to a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance of his duties as an executive of Greyhound; (iv) as
authorized in writing by the Greyhound Board; or (iv) required by law.

7



--------------------------------------------------------------------------------



 



Article 9 — Change in Control



(a)   If a change in control (as defined in the Change in Control Agreement)
occurs, the rights and obligations of the Executive and Greyhound shall be in
accordance with the Change in Control Agreement attached as Appendix A.



(b)   In order to receive the entitlement under this paragraph, the Executive
must undertake to sign a release in a form satisfactory to Greyhound, fully
releasing Greyhound from further claims upon payment of the amounts stipulated
in Appendix A. However, the form of release shall not require that the Executive
give up any rights of indemnity which the Executive may have had as against
Greyhound for acts carried out by the Executive in the ordinary course of
Greyhound’s business.

If a change in control occurs and Executive receives all payments under the
Change in Control Agreement, the Executive hereby waives any rights he may have
to any payments or other benefits under this Agreement, including any severance
payments.

Article 10 — Assignment of Rights

The rights which accrue to Greyhound under this Agreement shall pass to their
affiliates, successors or assigns. The rights of the Executive under this
Agreement are not assignable or transferable in any manner but flow to the
Executive’s estate and heirs.

Article 11 — Notices

All notices and other communications required or permitted hereunder, or
necessary or convenient in connection herewith, shall be in writing and shall be
deemed to have been given when hand delivered, delivered by facsimile or mailed
by registered mail as follows (provided that notice of change of address shall
be deemed given only when received):

If to Greyhound, to:

                    Greyhound Lines, Inc.
                    15110 North Dallas Parkway
                    Dallas, Texas 75248
                    Attn: General Counsel

If to Laidlaw, to:

                    Laidlaw International, Inc.
                    55 Shuman Boulevard, Suite 400
                    Naperville, IL 60563
                    Attn: General Counsel

If to the Executive, at such address as Executive provides to Greyhound from
time to time as part of his personnel records, or to such other names or
addresses as Greyhound or the Executive shall designate by notice to the other
in the manner specified in this paragraph.

8



--------------------------------------------------------------------------------



 



Article 12 — Liability Insurance

Greyhound or Laidlaw shall maintain the Executive’s liability insurance in
accordance with corporate policy and applicable law.

Article 13 — Indemnification

Greyhound agrees that if the Executive is made a party to any action, suit,
proceeding or any other claim whatsoever, by reason of the fact that the
Executive is or was a director, officer, employee or agent of Greyhound, or is
or was serving at the request of Greyhound as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, whether or not the basis of such claim is the Executive’s alleged
action in an official capacity while in service as a director, officer, employee
or agent of Greyhound, the Executive shall be indemnified and held harmless by
Greyhound to the fullest extent legally permitted or authorized by Greyhound’s
certificate of incorporation or bylaws or Board resolutions against all
expenses, liability and loss, including, without limitation, legal fees, fines
or penalties and amounts paid or to be paid in settlement, all as reasonably
incurred by the Executive in connection therewith, and such indemnification
shall continue as to the Executive even after the Executive has ceased to be a
director, officer, employee or agent of Greyhound, and shall inure to the
benefit of the Executive’s heirs, executors and administrators.

Article 14 — Withholding of Taxes

Greyhound shall be entitled to withhold from any amounts payable under this
Agreement all taxes as legally shall be required pursuant to applicable federal,
state or local laws. Greyhound shall not be obligated to compensate the
Executive for the payment of such taxes.

Article 15 — Severability

If any provision of this Agreement or the application thereof to anyone, or
under any circumstances, is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and shall not invalidate or
render unenforceable such provision or application in any other jurisdiction.

Article 16 — Entire Agreement

This Agreement, including Appendix A hereto, constitutes the entire agreement
between the parties with respect to the employment and appointment of the
Executive and any and all previous agreements, written or oral, express or
implied, between the parties or on their behalf, relating to the employment and
appointment of the Executive by Greyhound, including the Prior Agreement are
terminated and cancelled and each of the parties releases and forever discharges
the other of and from all manner of actions, causes of action, claims and
demands whatsoever, under or in respect of any previous agreement.

9



--------------------------------------------------------------------------------



 



Article 17 — Amendment, Waiver, etc.

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and Greyhound. No waiver by any party hereto at any time of any breach
by any other party hereto of, or compliance with, any condition of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

Article 18 — Headings

The headings used in this Agreement are for convenience only and are not to be
construed in any way as additions to or limitations of the covenants and
agreements contained in it.

Article 19 — Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

Article 20 — Gender and Number

Except where otherwise indicated by the context, any masculine term used herein
shall also include the feminine; the plural shall include the singular, the
singular shall include the plural.

Article 21 — Governing Law

This Agreement shall be governed by the internal law, and not the laws of
conflicts, of the State of Delaware.

Article 22 –Greyhound Board Membership

Upon execution of this Agreement, Laidlaw agrees to elect Executive as a
director of the Greyhound Board. Each year during the term of this Agreement,
and if Executive retires from Greyhound on January 31, 2007, for a period of two
years thereafter, if Executive so desires, Laidlaw will continue to elect
Executive as a member of the Greyhound Board. Greyhound shall pay Executive an
annual retainer of one hundred thousand dollars ($100,000) per year for each
year in which Executive serves as a member of the Greyhound Board following his
retirement on January 31, 2007 as an employee of Greyhound. Such retainer shall
be paid in quarterly installments.

Article 23 — Dispute Resolution



(a)   Greyhound and the Executive agree that any claim or controversy arising
out of or relating to this Agreement or the Change of Control Agreement, or any
breach of this Agreement or the Change of Control Agreement, shall be submitted
to non-binding arbitration in the city of Dallas, Texas in accordance with
procedures or rules established by the American Arbitration Association. The
Executive and Greyhound agree that either party must request such non-binding
arbitration of any claim or controversy on or before

10



--------------------------------------------------------------------------------



 



    the earlier of: (i) the fifteenth (15th) business day after the termination
of this Agreement becomes effective; or (ii) the sixtieth (60th) business day
after the date the claim or controversy first arises, by giving written notice
of the party’s request for non-binding arbitration (“Arbitration Notice”). If
both parties fail to give such Arbitration Notice, either party may proceed to
seek judicial relief in a court of competent jurisdiction located in Dallas
County, Texas.         (b)   In the event that any dispute arising under this
Agreement concerns the amount of any payment required to be made under any
provision of this Agreement or the Change in Control Agreement, either party
agrees to pay the undisputed portion of the payment to the other party and
deposit the disputed portion of the payment in an interest bearing account with
a financial institution acceptable to the other party within five (5) days after
either party effectively communicates its Arbitration Notice or files an
original petition or complaint in a court of competent jurisdiction.   (c)   At
the election of both the Executive and Greyhound, all claims or controversies
subject to arbitration under this Agreement may be submitted to final and
binding arbitration in accordance with the applicable Rules of the American
Arbitration Association.   (d)   In any dispute arising under the terms of this
Agreement, without regard to whether such dispute proceeds to arbitration or
litigation, Greyhound will reimburse the Executive for reasonable and necessary
attorney’s fees up to a maximum amount of Forty Thousand Dollars ($40,000.00),
unless a court of competent jurisdiction (or the Arbitrator, if applicable),
finds that the Executive’s position in such proceeding was frivolous.

IN WITNESS WHEREOF, the parties have executed this Agreement on this ___day of
January, 2005.

                  GREYHOUND LINES, INC.
 
           

  By:        

     

--------------------------------------------------------------------------------

        Name: Stephen E. Gorman     Title: President and Chief Executive Officer
 
                LAIDLAW INTERNATIONAL INC.
 
           

  By:        

     

--------------------------------------------------------------------------------

        Name: Kevin Benson     Title: President and Chief Executive Officer
 
                EXECUTIVE
 
               

--------------------------------------------------------------------------------

    John Werner Haugsland

11